WIEAND, Judge,
dissenting:
Robert Hanni filed an action against The Penn Warranty Corporation before a district justice. When Penn Warranty failed to appear at a scheduled hearing, the magistrate entered a default judgment in favor of Hanni. On December 6,1993, Penn Warranty filed a timely appeal in the Court of Common Pleas of Northampton County. On December 8, 1993, Penn Warranty sent to Hanni by certified mail a copy of the notice of appeal and a rule to file a complaint. Penn Warranty also sent a copy of the notice of appeal to the district justice by certified mail. On December 8, 1993, Penn Warranty sent proof of service to the prothonotary for filing. However, proof of service was sent via regular mail, and the prothonotary did not receive it until January 4, 1994. On January 5, 1994, upon praecipe, the prothonotary marked the appeal stricken pursuant to Pa.R.C.P.D.J. No. 1006. A petition by Penn Warranty to reinstate the appeal was denied by the trial court. Penn Warranty appealed.
The majority holds that the letter of the procedural rule must be enforced and that Penn Warranty assumed the risk of any delay in the delivery of the mail. I respectfully dissent. The appeal was properly and timely filed and timely and due notice thereof was given. It is clear, therefore, that the purpose and the spirit of Pa.R.C.P.D.J. No. 1005 *1352have not been violated. When proof of service was sent by U.S. Mail to the prothonota-ry, the appellant was not required to anticipate that delivery would be delayed almost a month. Moreover, because the appellee sustained no prejudice, the appellant’s failure to file proof of service within ten days should not have prevented the appellant from pursuing its appeal. When the trial court refused to reinstate the appeal under these circumstances, I would hold, it abused its discretion.
In Delverme v. Pavlinsky, 405 Pa.Super. 443, 592 A.2d 746 (1991), the Court reversed an order refusing to reinstate an appeal after a violation of Rule 1005 had occurred. The Court said:
It is our opinion that the rules of procedure must be liberally construed so as to guarantiee] that actions such as the present one are resolved in a just, speedy and inexpensive manner consistent with the mandates of Rule 126. In the past, the majority of cases interpreting the rules of procedure relating to appeals from decisions of district justices favored a very strict and narrow interpretation of those rules. See City of Easton v. Marra, 230 Pa.Super. 352, 326 A.2d 637 (1974); Voynik v. Davidson, 69 D. & C.2d 267 (1975); Cluck v. Geigley, 58 D. & C.2d 429 (1972). The courts would routinely strike appeals if the rules of procedure were not followed to the letter. However, the modern trend has tended toward a more liberal interpretation of these rules.
Id. at 447-448, 592 A.2d at 748 (footnotes omitted). Accord: Pa.R.C.P. 126. Where there has been no prejudice to the appellee and where there is good cause to excuse a procedural error, a petition to reinstate an appeal should be granted. See: Quarato v. Facelifters, Ltd., 305 Pa.Super. 536, 451 A.2d 777 (1982) (appeal reinstated where there was no prejudice suffered by appellees); Katsantonis v. Freels, 277 Pa.Super. 294, 419 A.2d 778 (1980) (Per Curiam) (Rule 1005 should be liberally construed and appeal should be reinstated where appellee suffered no prejudice).
In Slaughter v. Allied Heating, 431 Pa.Super. 348, 636 A.2d 1121 (1993), the Superior Court affirmed a trial court’s refusal to reinstate an appeal because the appellant had not offered any excuse for breaching the rules. However, the Court also said:
[w]here the notice of appeal is timely filed and served upon the non-appealing party and the district justice, the intent underlying [Rule 1005] has been fulfilled and no further purpose remains to be served by penalizing the appealing party for failing to timely file the proofs of service. See Wander v. National Development Corp., 139 Pittsburgh Legal Journal at 370, 12 Pa.D. & C.4th [627] at 628-629; Berry v. Sheaffer, 42 Pa.D. & C.3d [480] at 484; Hyde v. Crigler, 133 Pittsburgh Legal Journal at 271-272, 10 Pa.D. & C.3d [769] at 774. Consequently, the mere failure to file the proofs of service in a timely manner will be disregarded where it is clear that the opposing party has received notice of the appeal and that the purpose of the rules has been satisfied.
Id. at 353-354, 636 A.2d at 1124. Accord: Berry v. Sheaffer, 42 D. & C.3d 480 (1986) (appeal reinstated where proof of service was not timely filed with prothonotary but where notice of appeal and rule to file a complaint were timely).
Most recently, in Voland v. Gray, 438 Pa.Super. 525, 652 A.2d 935 (1995), the Superior Court relied on similar considerations to hold that the trial court should have reinstated an appeal under Rule 1006. There, proof of service as required by Rule 1005 had been filed with the prothonotary twenty days late because the appellant had been confused over the difference between the sender’s receipt, which should have been attached to proof of service, and the return receipt. The appellant explained that he had filed late because the green card [return receipt] had not been returned to him within the ten day period provided by Rule 1005. The Superior Court held that the appellant had had a legitimate excuse for the technical violation of Rule 1005 and that, because the appellee had not suffered prejudice, the appeal should have been reinstated. Id. at -, 652 A.2d at 936.
*1353Here, the purpose underlying Rule 1005 has not been infringed. When the appellant mailed proof of service to the prothonotary, it had no reason to suspect that the prothonota-ry would not receive the correspondence until almost a month later. The majority faults the appellant for relying upon the United States Post Office instead of using an express mail service or personal messenger; however, the rules permit the reasonable use of first class mail under such circumstances, and the appellant should not be penalized for selecting that option. See: Katsantonis v. Freels, supra at 296, 419 A.2d at 779 (transmittal of proof of service to prothonotary by first class mail was not unreasonable and late filing caused by postal delay would be excused). Moreover, there could be no prejudice, for the notice of appeal had been received both by the appellee and the district justice within the ten day time period contemplated by Rule 1005.
The majority impliedly criticizes the appellant for having taken an appeal from a default judgment entered before the magistrate. However, the rules provide that any party aggrieved by a judgment of a district justice may appeal that judgment as of right to a court of common pleas. Pa.R.C.P.D.J. No. 1002. This right to appeal extends to all judgments, including default judgments. Wilkes-Barre Clay Products Co. v. Koroneos, 342 Pa.Super. 582, 585-586, 493 A.2d 744, 746 (1985).
Because the procedural default in the case sub judice was minor, occurred for reasons beyond the appellant’s control, and caused no harm or prejudice, I would reverse the order of the trial court, reinstate the appeal and remand for further proceedings.